DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11, 14-17, 26-31, 34 and 35 are allowable. The restriction requirement among species 1-5, as set forth in the Office action mailed on 05/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11 and 12 are rejoined and are no longer withdrawn from consideration because the claims 11 and 12 are depending on allowable claim 1.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Statement of Reason for Allowance

Claims 1-17, 26-31, 34 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various dispenser systems for dispensing a roll of protective bags for protecting a mobile device thereon, for example GB2332189.  However, the prior art of record fails to show claim 1, a dispenser system for dispensing a roll of protective bags for protecting a mobile device, comprising: a dispenser housing comprising a plurality of panels enclosing an interior space, the interior space being sized and shaped to house the roll of protective bags, each of the protective bags of the roll having a width and a length, the plurality of panels including a front panel; a slot disposed in the front panel and having a widened portion and a lateral portion, the widened portion having a width equal to or greater than the width of the protective bags of the roll, the lateral portion being sized and shaped to allow a user to retrieve a protective bag from the roll of protective bags through the slot, the lateral portion intersecting the widened portion at one or more corners, the one or more corners being sized and shaped to facilitate opening the retrieved protective bag from the roll of protective bags; and an external shelf extending from the dispenser housing at a distance below the slot, the distance being equal to or less than the length of each of the protective bags of the roll so that the external shelf supports the retrieved protective bag when the mobile device is disposed in the retrieved protective bag and the protective bag is connected to the roll; claim 31, a dispenser system for dispensing a single protective bag from a roll of protective bags for use with a 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN D NGUYEN/Primary Examiner, Art Unit 2699